 
 


 
RUBY TUESDAY, INC.
STOCK INCENTIVE PLAN
 
 
 
 

--------------------------------------------------------------------------------

 
 
RUBY TUESDAY, INC.
STOCK INCENTIVE PLAN




TABLE OF CONTENTS



     
Page
SECTION
1
DEFINITIONS.
1
1.1
 
Definitions.
1
       
SECTION
2
THE STOCK INCENTIVE PLAN.
6
2.1
 
Purpose of the Plan.
6
2.2
 
Stock Subject to the Plan.
6
2.3
 
Administration of the Plan.
6
2.4
 
Eligibility and Limits.
7
       
SECTION
3
TERMS OF STOCK INCENTIVES.
7
3.1
 
Terms and Conditions of All Stock Incentives..
7
3.2
 
Terms and Conditions of Options.
9
3.3
 
Terms and Conditions of Stock Appreciation Rights.
11
3.4
 
Terms and Conditions of Stock Awards..
11
3.5
 
Terms and Conditions of Dividend Equivalent Rights.
12
3.6
 
Terms and Conditions of Performance Unit Awards.
13
3.7
 
Terms and Conditions of Phantom Shares.
13
3.8
 
Treatment of Awards Upon Termination of Service.
14
       
SECTION
4
RESTRICTIONS ON STOCK.
14
4.1
 
Escrow of Shares.
14
4.2
 
Forfeiture of Shares.
14
4.3
 
Restrictions on Transfer.
15
       
SECTION
5
GENERAL PROVISIONS.
15
5.1
 
Withholding.
15
5.2
 
Changes in Capitalization; Merger; Liquidation.
15
5.3
 
Compliance with Code.
15
5.4
 
Right to Terminate Employment.
17
5.5
 
Restrictions on Delivery and Sale of Shares; Legends.
17
5.6
 
Non-alienation of Benefits.
17
5.7
 
Term; Termination and Amendment of the Plan.
17
5.8
 
Choice of Law.
18
5.9
 
Effective Date of Plan.
18
5.10
 
Shareholder Approval.
18

 
 
 

--------------------------------------------------------------------------------

i
 

 
RUBY TUESDAY, INC.
STOCK INCENTIVE PLAN




Ruby Tuesday, Inc., formerly known as Morrison Restaurants Inc., originally
adopted the Morrison Restaurants Inc. 1993 Non-Executive Stock Incentive Plan,
which was amended and renamed as of March 6, 1996 as the Morrison Restaurants
Inc. 1996 Non-Executive Stock Incentive Plan; was amended and renamed again as
of April 12, 1999 as the Ruby Tuesday, Inc. 1996 Non-Executive Stock Incentive
Plan; was subsequently amended, restated and renamed as of July 9, 2003 as the
Ruby Tuesday, Inc. 2003 Stock Incentive Plan; and was amended, restated and
renamed as the Ruby Tuesday, Inc. Stock Incentive Plan effective as of October
9, 2013.  Ruby Tuesday, Inc. is now amending and restating the Ruby Tuesday,
Inc. Stock Incentive Plan to consolidate amendments thereto made subsequent to
the 2013 restatement and to increase the number of shares of stock reserved for
issuance thereunder.  .


 

--------------------------------------------------------------------------------

ii
 
 
SECTION 1 DEFINITIONS
 
 
1.1    Definitions.  Whenever used herein, the masculine pronoun shall be deemed
to include the feminine, and the singular to include the plural, unless the
context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:
 
(a)    “Board of Directors” means the board of directors of the Company.
 
(b)   “Cause” has the meaning defined by the Committee in the applicable Stock
Incentive Award or Stock Incentive Program or, if no such definition exists,
Cause shall have the same meaning as provided in any employment agreement
between the Participant and the Company or, if applicable, any affiliate of the
Company on the date of Termination of Service, or if no such definition or
employment agreement exists, “Cause” means conduct amounting to: (1) fraud or
dishonesty in the performance of Participant’s duties with the Company or its
affiliates; (2) willful misconduct, refusal to follow the reasonable directions
of any superior, or knowing violation of law, rules or regulations (including
misdemeanors relating to public intoxication, driving under the influence, use
or possession of controlled substances or relating to conduct of a similar
nature); (3) acts of moral turpitude or personal conduct in violation of the
Company’s Code of Business Conduct and Ethics; (4) repeated and extended absence
from work without reasonable excuse; (5) a conviction or plea of guilty or nolo
contendere to a felony; or (6) a material breach or violation of the terms of
any agreement to which the Participant and the Company (or any affiliate) are
party.
 
(c)   “Change in Control” means any one of the following events:
 
(i) the acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of voting securities of the Company
where such acquisition causes any such Person to own twenty-five percent (25%)
or more of the combined voting power of the then outstanding voting securities
then entitled to vote generally in the election of directors (the “Outstanding
Voting Securities”); provided, however, that the following shall not constitute
a Change in Control: (1) any acquisition directly from the Company, unless such
a Person subsequently acquires additional shares of Outstanding Voting
Securities other than from the Company; or (2) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate;


(ii) within any twelve-month period (beginning on or after the date the Stock
Incentive is granted), the persons who were directors of the Company immediately
before the beginning of such twelve-month period (the “Incumbent Directors”)
shall cease to constitute at least a majority of the Board of Directors of the
Company; provided that any director who was not a director as of the date the
Stock Incentive is granted shall be deemed to be an Incumbent Director if that
director was elected to the Board of Directors by, or on the
 
 

--------------------------------------------------------------------------------

1
 
 
 
 
 
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors; and provided further that no director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors shall be deemed to be an
Incumbent Director;


(iii) the consummation of a reorganization, merger or consolidation, with
respect to which persons who were the shareholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than fifty percent (50%) of the combined voting power
entitled to vote in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities;


(iv) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its affiliates to any third party; or


(v) the liquidation or dissolution of the Company.


(d)    “Code” means the Internal Revenue Code of 1986, as amended, and the
applicable rules and regulations promulgated thereunder.


(e)    “Committee” means the committee appointed by the Board of Directors to
administer the Plan; provided that, if no such committee is appointed, the Board
of Directors in its entirety shall constitute the Committee.  The Board of
Directors shall consider the advisability of whether the members of the
Committee shall consist solely of two or more members of the Board of Directors
who are “outside directors” as defined in Treas. Reg. § 1.162-27(e) and
“non-employee directors” as defined in Rule 16b-3(b)(3) as promulgated under the
Securities Exchange Act of 1934, and if applicable, who satisfy the requirements
of the national securities exchange or nationally recognized quotation or market
system on which the Stock is then traded.  Notwithstanding the foregoing, with
respect to Stock Incentives granted by an officer or officers of the Company
and/or a director of the Board of Directors pursuant to Plan Section 2.3, the
“Committee” as used in the Plan shall mean such officer(s) and/or director(s),
unless the context would clearly indicate otherwise
 
(f)    “Company” means Ruby Tuesday, Inc., a Georgia corporation, or its
successor.
 
(g)    “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by the
Company or, if applicable, any affiliate of the Company for the Participant,
unless otherwise defined by the Committee in the applicable Stock Incentive
Award or Stock Incentive Program.  If no special definition applies and no
long-term disability plan or policy was ever maintained on behalf of the
Participant, Disability shall mean that condition described in Code Section
22(e)(3), as amended from time to time.  In the event of a dispute, the
determination of Disability shall be made by the Board of Directors and shall be
supported by advice of a physician competent in the area to which such
Disability relates.
 
 

--------------------------------------------------------------------------------

2
 
 
(h)    “Disposition” means any conveyance, sale, transfer, assignment, pledge or
hypothecation, whether outright or as security, inter vivos or testamentary,
with or without consideration, voluntary or involuntary.
 
(i)    “Dividend Equivalent Rights” means certain rights to receive cash
payments as described in Plan Section 3.5.
 
(j)    “Fair Market Value” with regard to a date means the closing price at
which Stock shall have been sold on the last trading date prior to that date as
reported by a national securities exchange selected by the Committee on which
the shares of Stock are then actively traded and published in The Wall Street
Journal; provided that, Fair Market Value of the shares of Stock may be
determined by the Committee by reference to the average market value determined
over a period certain or as of specified dates, to a tender offer price for the
shares of Stock (if settlement of an award is triggered by such an event) or to
any other reasonable measure of fair market value; provided further, that, for
purposes of granting Options or Stock Appreciation Rights, Fair Market Value
shall be determined in a manner consistent with the requirements of Code Section
409A.
 
(k)    “Option” means a non-qualified stock option as described in Plan Section
3.2.
 
(l)    “Participant” means an individual who receives a Stock Incentive
hereunder.
 
(m)    “Performance Goals” means the measurable performance objectives, if any,
established by the Committee for a Performance Period that are to be achieved
with respect to a Stock Incentive granted to a Participant under the
Plan.  Performance Goals may be described in terms of (1) Company-wide
objectives, (2) objectives that are related to performance of the division,
department or function within the Company or an affiliate in which the
Participant receiving the Stock Incentive is employed or on which the
Participant’s efforts have the most influence, (3) performance solely in
relation to objectives achieved during the Performance Period or as compared to
past performance periods, and/or (4) performance relative to the performance by
a company or group of companies selected by the Committee with respect to one or
more Performance Goals established by the Committee. The Performance Goal(s)
established by the Committee under an objective formula for any Performance
Period under the Plan will consist of one or more of the following criteria:
 

  Cash flow Retention of Company team members     Earnings before interest and
taxes and in general or in any specific category or     before depreciation and
amortization level of employment     (EBITDA) Earnings before interest,
depreciation     Earnings per share (EPS) and amortization (EBIDA)     Net
operating profit after taxes Earnings before interest and taxes  

 
 

--------------------------------------------------------------------------------

3
 

  (NOPAT) (EBIT)     Return on net assets (RONA) Earnings before interest,
taxes,     Return on assets (ROA) depreciation, amortization and rent     Return
on equity (ROE) (EBITDAR)     Return on invested capital (ROIC) Company,
franchise or system     Company, franchise or system same restaurant growth in
number of new     restaurant sales (SRS) restaurants     Company, franchise or
system traffic Average restaurant volume growth     growth (Guest Count Growth)
Fixed charge coverage ratio     Market share or related strength of Sales and
earnings performance     brand measures related to consumer Total shareholder
return     perception, including but not limited General and administrative
costs (as a     to brand relevance and guest percentage of net sales or flat
dollar     satisfaction, in each case based on amount)     objective data such
as guest or market Consolidated net income     surveys Management of capital or
operating     Economic Value Added (dollar spread expenditures     between
return on capital and cost of Appreciation of stock price    
capital) (EVA)
Market value added (Company market     Gross revenues value less total capital
employed)    
Operating income
Debt levels, either alone or as a    
Operating cash flow
percentage of any other Performance     Revenue, less cost of merchandise, Goal
    payroll and related costs and other       restaurant operating costs (Gross
      profit)    

 
If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, including, but not limited to a change in applicable law, the
Performance Goals are no longer suitable, the Committee may in its discretion
modify such Performance Goals or the related minimum acceptable level of
achievement, in whole or in part, with respect to a period as the Committee
deems appropriate and equitable.  For example, the Committee may appropriately
adjust any evaluation of performance under a Performance Goal to remove the
effect of equity compensation expense under Financial Accounting Standards No.
123R; amortization of acquired technology and intangibles; asset write-downs;
litigation or claim judgments or settlements; changes in or provisions under tax
law, accounting principles or other such laws or provisions affecting reported
results; accruals for reorganization and restructuring programs; discontinued
operations; and any items that are extraordinary, unusual in nature,
non-recurring or infrequent in occurrence.  In any such case, the Committee
shall consider whether any modification of the Performance Goals or minimum
acceptable level of achievement would cause the exemption under Code Section
162(m) to become unavailable.
 
 

--------------------------------------------------------------------------------

4
 
 
(n)    “Performance Period” means, with respect to a Stock Incentive, a period
of time of not less than twelve (12) months’ duration within which the
Performance Goals relating to such Stock Incentive are to be measured.  The
Performance Period, if any, will be established by the Committee at the time the
Stock Incentive is granted.
 
(o)    “Performance Unit Award” refers to a performance unit award described in
Plan Section 3.6.
 
(p)    “Phantom Shares” refers to the rights described in Plan Section 3.7.
 
(q)    “Plan” means the Ruby Tuesday, Inc. Stock Incentive Plan, as set forth
herein; provided, however, that in the event that the Company is replaced by a
successor in interest, the title of the Plan shall thereafter be the name of the
successor in interest followed by the phrase “Stock Incentive Plan.”
 
(r)    “Stock” means the Company’s common stock, $.01 par value.
 
(s)    “Stock Appreciation Right” means a stock appreciation right described in
Plan Section 3.3.
 
(t)    “Stock Award” means a stock award described in Plan Section 3.4.
 
(u)    “Stock Incentive Agreement” means an agreement between the Company and a
Participant or other documentation evidencing an award of a Stock Incentive.
 
(v)    “Stock Incentive Program” means a written agreement established by the
Committee pursuant to which Stock Incentives, other than Options or Stock
Appreciation Rights, are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.
 
(w)    “Stock Incentives” means, collectively, Dividend Equivalent Rights,
Options, Performance Unit Awards, Phantom Shares, Stock Appreciation Rights and
Stock Awards.
 
(x)    “Termination of Service” means the termination of the employee-employer
or other service relationship between a Participant and the Company and its
affiliates, regardless of the fact that severance or similar payments are made
to the Participant for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement.  The
Committee shall, in its absolute discretion, determine the effect of all matters
and questions relating to a Termination of Service, including, but not by way of
limitation, the question of whether a leave of absence constitutes a Termination
of Service, or whether a Termination of Service is for Cause.
 
 

--------------------------------------------------------------------------------

5
 
SECTION 2 THE STOCK INCENTIVE PLAN
 
2.1    Purpose of the Plan.  The Plan is intended to (a) provide incentive to
Participants to stimulate their efforts toward the continued success of the
Company and to operate and manage the business in a manner that will provide for
the long-term growth and profitability of the Company; (b) encourage stock
ownership by Participants by providing them with a means to acquire a
proprietary interest in the Company by acquiring shares of Stock or to receive
compensation which is based upon appreciation in the value of Stock; and (c)
provide a means of obtaining and rewarding key personnel.
 
2.2    Stock Subject to the Plan.   Subject to adjustment in accordance with
Plan Section 5.2, 21,800,000 shares of Stock (the “Maximum Plan Shares”) are
hereby reserved exclusively for issuance pursuant to Stock Incentives.  At no
time shall the Company have outstanding Stock Incentives and shares of Stock
issued in respect of Stock Incentives in excess of the Maximum Plan Shares.  The
shares of Stock attributable to the nonvested, unpaid, unexercised, unconverted
or otherwise unsettled portion of any Stock Incentive that is forfeited or
cancelled or expires or terminates for any reason without becoming vested, paid,
exercised, converted or otherwise settled in full shall again be available for
purposes of the Plan.  Notwithstanding the foregoing, the maximum aggregate
number of shares of the Stock from which grants or awards of Stock Incentives,
other than Options, may be made under the Plan shall not exceed twenty-five
percent (25%) of the Maximum Plan Shares.
 
2.3   Administration of the Plan.  The Plan shall be administered by the
Committee.  The Board of Directors may from time to time remove members from or
add members to the Committee.  Vacancies on the Committee shall be filled by the
Board of Directors.
 
The Committee shall have full authority in its discretion to determine from
among the eligible individuals of the Company or its affiliates to whom Stock
Incentives shall be granted and the terms and provisions of Stock Incentives,
subject to the Plan. Subject to the provisions of the Plan, the Committee shall
have full and conclusive authority to interpret the Plan; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the respective Stock Incentive Agreements or Stock Incentive
Programs and to make all other determinations necessary or advisable for the
proper administration of the Plan. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who receive,
or are eligible to receive, awards under the Plan (whether or not such persons
are similarly situated). The Committee’s decisions shall be final and binding on
all Participants. As to any matter involving a Participant who is not a
“reporting person” for purposes of Section 16 of the Securities Exchange Act of
1934, the Committee may delegate to any member of the Board of Directors or
officer of the Company the administrative authority: (a) to grant Stock
Incentives to eligible individuals of the Company and its affiliates, subject
(i) to individual and aggregate quantitative limitations on the number of, or,
in the case of cash-based Stock Incentives, the value of, Stock Incentives that
may be granted pursuant to such delegated authority and (ii) to the requirement
that all such exercises of the delegated authority be reported on a timely basis
to the Committee; (b) to interpret the provisions of the
 
 

--------------------------------------------------------------------------------

6
 
Participant’s Stock Incentive Agreement and (c) to determine the treatment of
Stock Incentives upon a Termination of Service, as contemplated by Plan Section
3.8.


2.4   Eligibility and Limits.


(a)    Stock Incentives may be granted to officers and employees of the Company
or an affiliate of the Company.  To the extent required under Section 162(m) of
the Code and the regulations thereunder, for compensation to be treated as
qualified performance-based compensation, subject to adjustment in accordance
with Plan Section 5.2, the maximum number of shares of Stock with respect to
which (1) Options, (2) Stock Appreciation Rights and (3) other Stock Incentives
(to the extent they are granted with the intent that they qualify as
performance-based compensation under Section 162(m) of the Code) may be granted
during any fiscal year of the Company to any employee may not exceed
750,000.  In applying this limitation, if a Stock Incentive is cancelled for any
reason, then any shares of Stock attributable to such cancellation either shall
continue to be counted as an outstanding grant or shall be counted as a new
grant of shares of Stock, as the case may be, against the affected person’s
750,000 share limit for the appropriate fiscal year. The maximum aggregate
dollar amount of cash-settled Stock Incentives that may be paid during any
fiscal year of the Company to any employee may not exceed $6,000,000.
 
(b)           Stock Incentives also may be granted to non-employee directors of
the Company or an affiliate of the Company; provided, however, that the maximum
number of shares of Stock with respect to which Stock Incentives that are to be
settled in shares of Stock may be granted during any fiscal year of the Company
to any non-employee director may not exceed a number of shares having a Fair
Market Value, determined at the date of grant, in excess of $300,000 and no
non-employee director may be granted a Stock Incentive to be settled in cash
(other than pursuant to Plan Section 5.2).


SECTION 3 TERMS OF STOCK INCENTIVES
 
3.1   Terms and Conditions of All Stock Incentives.
 
(a)    The number of shares of Stock, if any, as to which a Stock Incentive may
be granted will be determined by the Committee in its sole discretion, subject
to the provisions of Plan Section 2.2 as to the total number of shares available
for grants under the Plan and subject to the limits on Options and Stock
Appreciation Rights and other Stock Incentives in Plan Section 2.4.
 
(b)    Each Stock Incentive will either be evidenced by a Stock Incentive
Agreement in such form and containing such, terms, conditions and restrictions
as the Committee may determine to be appropriate, including without limitation,
Performance Goals or other performance criteria, if any, that must be achieved
as a condition to vesting or settlement of the Stock Incentive, or be made
subject to the terms of a Stock Incentive Program, containing such terms,
conditions and restrictions as the Committee may determine to be appropriate,
including without limitation, Performance Goals or other performance criteria,
if
 
 

--------------------------------------------------------------------------------

7
 
any, that must be achieved as a condition to vesting or settlement of the Stock
Incentive.   Each Stock Incentive Agreement or Stock Incentive program is
subject to the terms of the Plan and any provision contained in a Stock
Incentive Agreement or Stock Incentive Program that is contrary with the Plan
are null and void.  Performance Goals, if any, shall be established before
within ninety (90) days of the first day of a Performance Period. In addition,
at the time any Performance Goals are established, the outcome as to whether the
Performance Goals will be met must be substantially uncertain. If any
Performance Goals are established as a condition to vesting or settlement of a
Stock Incentive, the Committee shall certify in writing that the applicable
Performance Goals were in fact satisfied before such Stock Incentive is vested
or settled, as applicable. Each Stock Incentive Agreement or Stock Incentive
Program is subject to the terms of the Plan and any provisions contained in the
Stock Incentive Agreement or Stock Incentive Program that are inconsistent with
the Plan are null and void. To the extent a Stock Incentive is subject to
Performance Goals with the intent that the Stock Incentive constitute
performance-based compensation under Code Section 162(m), the Committee shall
comply with all applicable requirements under Code Section 162(m) in granting
and settling such Stock Incentive, except as otherwise provided herein.  The
Committee may, but is not required to, structure any Stock Incentive as
performance-based compensation under Code Section 162(m).
 
(c)    The date a Stock Incentive is granted shall be the date on which the
Committee has approved the terms and conditions of the Stock Incentive and has
determined the recipient of the Stock Incentive and the number of shares covered
by the Stock Incentive and has taken all such other action necessary to complete
the grant of the Stock Incentive or such later date as may be specified in the
approval of the Stock Incentive Agreement or Stock Incentive Program.
 
(d)    The Committee may provide in any Stock Incentive Agreement or pursuant to
any Stock Incentive Program (or subsequent to the award of a Stock Incentive but
prior to its expiration or cancellation, as the case may be) that, in the event
of a Change in Control, the Stock Incentive shall or may be cashed out on the
basis of any price not greater than the highest price paid for a share of Stock
in any transaction reported by the National Association of Securities Dealer
Automated Quotation System or any national securities exchange selected by the
Committee on which the shares of Stock are then actively traded during a
specified period immediately preceding or including the date of the Change in
Control or offered for a share of Stock in any tender offer occurring during a
specified period immediately preceding or including the date the tender offer
commences; provided that, in no case shall any such specified period exceed one
(1) year (the “Change in Control Price”).  For purposes of this Subsection, the
cash-out of a Stock Incentive shall be determined as follows:
 
(1)           Options shall be cashed out on the basis of the excess, if any, of
the Change in Control Price over the Exercise Price with or without regard to
whether the Option may otherwise be exercisable only in part;
 
 

--------------------------------------------------------------------------------

8
 
(2)           Stock Awards and Phantom Shares shall be cashed out in an amount
equal to the Change in Control Price with or without regard to any conditions or
restrictions otherwise applicable to any such Stock Incentive; and
 
(3)           Stock Appreciation Rights, Dividend Equivalent Rights and
Performance Unit Awards shall be cashed out with or without regard to any
conditions or restrictions otherwise applicable to any such Stock Incentive and
the amount of the cash out shall be determined by reference to the number of
shares of Stock that would be required to pay the Participant in kind for the
value of the Stock Incentive as of the date of the Change in Control multiplied
by the Change in Control Price.
 
(e)    Any Stock Incentive may be granted in connection with all or any portion
of a previously or contemporaneously granted Stock Incentive.  Exercise or
vesting of a Stock Incentive granted in connection with another Stock Incentive
may result in a pro rata surrender or cancellation of any related Stock
Incentive, as specified in the applicable Stock Incentive Agreement or Stock
Incentive Program.
 
(f)    Stock Incentives shall not be transferable or assignable except by will
or by the laws of descent and distribution and shall be exercisable, during the
Participant’s lifetime, only by the Participant; in the event of the Disability
of the Participant, by the legal representative of the Participant; or in the
event of the death of the Participant, by the personal representative of the
Participant’s estate or if no personal representative has been appointed, by the
successor in interest determined under the Participant’s will.
 
(g)    After the date of grant of a Stock Incentive, the Committee may, in its
sole discretion, modify the terms and conditions of a Stock Incentive, except to
the extent that such modification would be inconsistent with other provisions of
the Plan or would adversely affect the rights of a Participant under the Stock
Incentive (except as otherwise permitted under the Plan) or to the extent that
the mere possession (as opposed to the exercise) of such power would result in
adverse tax consequences to any Participant under Code Section 409A.
 
(h)    Dividends payable on Stock subject to a Stock Incentive and dividend
equivalent rights payable with respect to a Stock Incentive shall not be paid
prior to the vesting of the portion of the Stock Incentive to which they relate.
 
3.2   Terms and Conditions of Options.  Each Option granted under the Plan shall
be evidenced by a Stock Incentive Agreement.
 
(a)    Option Price.   Subject to adjustment in accordance with Plan Section 5.2
and the other provisions of this Section 3.2, the exercise price (the “Exercise
Price”) per share of Stock purchasable under any Option shall be as set forth in
the applicable Stock Incentive Agreement. With respect to each grant of an
Option to a Participant, the Exercise Price per share shall not be less than its
Fair Market Value on the date the Option is granted.
 
 

--------------------------------------------------------------------------------

9
 
        (b)    Option Term.  The term of an Option shall be as specified in the
applicable Stock Incentive Agreement; provided, however that no Option granted
to a Participant shall be exercisable after the expiration of ten (10) years
from the date the Option is granted.
 
(c)    Payment.  Payment for all shares of Stock purchased pursuant to exercise
of an Option shall be made in any form or manner authorized by the Committee in
the Stock Incentive Agreement or by amendment thereto, including, but not
limited to, cash, cash equivalents or, if the Stock Incentive Agreement
provides, (1) by delivery to the Company of a number of shares of Stock which
have been owned by the holder having an aggregate Fair Market Value of not less
than the product of the Exercise Price multiplied by the number of shares the
Participant intends to purchase upon exercise of the Option on the date of
delivery; (2) in a cashless exercise through a broker; provided, however, that
any such cashless exercise is consistent with the restrictions of Section 13(k)
of the Securities Exchange Act of 1934 (Section 402 of the Sarbanes-Oxley Act of
2002); (3) by having a number of shares of Stock withheld, the Fair Market Value
of which as of the date of exercise is sufficient to satisfy the Exercise Price;
or (4) by any combination of the foregoing.  Payment shall be made at the time
that the Option or any part thereof is exercised, and no shares shall be issued
or delivered upon exercise of an option until full payment has been made by the
Participant.  The holder of an Option, as such, shall have none of the rights of
a shareholder.
 
(d)    Conditions to the Exercise of an Option.  Each Option granted under the
Plan shall be exercisable by whom, at such time or times, or upon the occurrence
of such event or events, and in such amounts, as the Committee shall specify in
the Stock Incentive Agreement; provided, however, that subsequent to the grant
of an Option, the Committee, at any time before complete termination of such
Option, may modify the terms of an Option to the extent not prohibited by the
terms of the Plan, including accelerating the time or times at which such Option
may be exercised in whole or in part, including, without limitation, upon a
Change in Control and may permit the Participant or any other designated person
to exercise the Option, or any portion thereof, for all or part of the remaining
Option term notwithstanding any provision of the Stock Incentive Agreement to
the contrary.
 
(e)    Special Provisions for Certain Substitute Options.  Notwithstanding
anything to the contrary in this Section 3.2, any Option issued in substitution
for an option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) is applicable, may
provide for an exercise price computed in accordance with such Code Section and
the regulations thereunder and may contain such other terms and conditions as
the Committee may prescribe to cause such substitute Option to contain as nearly
as possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued option being
replaced thereby.
   
(f)    No Reload Grants.   Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Stock to the
 
 

--------------------------------------------------------------------------------

10
 
Company in payment of the exercise price and/or tax withholding obligation under
any other option held by a Participant.
 
(g)    No Repricing or Buyouts.  Except as provided in Plan Section 5.2, without
the approval of the Company’s shareholders, the Exercise Price of an Option may
not be reduced, directly or indirectly, after the grant of the Option, including
any surrender of the Option in consideration of, or in exchange for: (1) the
grant of a new Option having an Exercise Price below that of the Option that was
surrendered; (2) Stock; (3) cash; or (4) any other Stock Incentive
 
3.3   Terms and Conditions of Stock Appreciation Rights. Each Stock Appreciation
Right granted under the Plan shall be evidenced by a Stock Incentive
Agreement.  A Stock Appreciation Right may be granted in connection with all or
any portion of a previously or contemporaneously granted Stock Incentive or not
in connection with a Stock Incentive.  A Stock Appreciation Right shall entitle
the Participant to receive the excess of (a) the Fair Market Value of a
specified or determinable number of shares of the Stock at the time of payment
or exercise over (b) a specified or determinable price, which shall not be less
than the Fair Market Value of the Stock at the time of the award.  A Stock
Appreciation Right granted in connection with a Stock Incentive may only be
exercised to the extent that the related Stock Incentive has not been exercised,
paid or otherwise settled.  The exercise of a Stock Appreciation Right granted
in connection with a Stock Incentive shall result in a pro rata surrender or
cancellation of any related Stock Incentive to the extent the Stock Appreciation
Right has been exercised.
 
(a)    Settlement.  Upon settlement of a Stock Appreciation Right, the Company
shall pay to the Participant the appreciation in cash and/or shares of Stock
(valued at the aggregate Fair Market Value on the date of payment or exercise),
as provided in the Stock Incentive Agreement or, in the absence of such
provision, as the Committee may determine.
 
(b)    Conditions to Exercise.  Each Stock Appreciation Right granted under the
Plan shall be exercisable or payable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Committee shall
specify in the Stock Incentive Agreement; provided, however, that subsequent to
the grant of a Stock Appreciation Right, the Committee, at any time before
complete termination of such Stock Appreciation Right, may accelerate the time
or times at which such Stock Appreciation Right may be exercised or paid in
whole or in part.
 
3.4   Terms and Conditions of Stock Awards.
 
(a)    Grants.  The number of shares of Stock subject to a Stock Award and
restrictions or conditions on such shares, if any, will be as the Committee
determines, including, without limitation, Performance Goals, if any, that must
be achieved as a condition to vesting of the Stock Award and the certificate for
such shares will bear evidence of any restrictions or conditions.  Subsequent to
the date of the grant of the Stock Award, the Committee shall have the power to
permit, in its discretion, an acceleration of the expiration of an applicable
 
 

--------------------------------------------------------------------------------

11
 
restriction period with respect to any part or all of the shares awarded to a
Participant.  Subject to Subsections (b) and (c) below, the Committee may
require a cash payment from the Participant in an amount no greater than the
aggregate Fair Market Value of the shares of Stock awarded determined at the
date of grant in exchange for the grant of a Stock Award or may grant a Stock
Award without the requirement of a cash payment.
 
(b)    Vesting.  Any Stock Award that does not contain forfeitability provisions
based upon Performance Goals shall vest over a period of no less than thirty
(30) months, subject to exceptions for death, Disability, retirement and similar
events as may be prescribed by the Committee.
 
(c)    Grants in Lieu of Salary.  Any Stock Award that does not contain any
forfeitability provisions shall be granted only in lieu of salary or cash bonus
otherwise payable to a Participant and may be granted at up to a fifteen percent
(15%) discount to the Fair Market Value of the Stock as of the date of grant
only if the Stock is subject to material restrictions on transferability.
 
(d)    Minimum Holding Period.  Any Stock Award granted under the Plan shall
provide that the Stock subject to the Stock Award, net of shares of Stock
withheld or otherwise applied to satisfy tax withholding obligations, shall be
subject to a minimum holding period of six (6) months from the date the shares
of Stock cease to be forfeitable, subject to exceptions for death, Disability,
retirement and similar events as may be prescribed by the Committee.
 
3.5   Terms and Conditions of Dividend Equivalent Rights.  A Dividend Equivalent
Right shall entitle the Participant to receive payments from the Company in an
amount determined by reference to any cash dividends paid on a specified number
of shares of Stock to Company shareholders of record during the period such
rights are effective.  The Committee may impose such restrictions and conditions
on any Dividend Equivalent Rights as the Committee determines, including,
without limitation, Performance Goals and the date any such right shall
terminate.  The Committee may reserve the right to terminate, amend or suspend
any such right at any time.
 
(a)    Payment.  Payment in respect of a Dividend Equivalent Right may be made
by the Company in cash or shares of Stock (valued at Fair Market Value on the
date of payment) as provided in the Stock Incentive Agreement or Stock Incentive
Program or, in the absence of such provision, as the Committee may determine.
 
(b)    Conditions to Payment.  Each Dividend Equivalent Right granted under the
Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee shall specify in the
applicable Stock Incentive Agreement or Stock Incentive Program; provided,
however, that subsequent to the grant of a Dividend Equivalent Right, the
Committee, at any time before complete termination of such
 
 

--------------------------------------------------------------------------------

12
 
Dividend Equivalent Right, may accelerate the time or times at which such
Dividend Equivalent Right may be paid in whole or in part.
 
3.6   Terms and Conditions of Performance Unit Awards.  A Performance Unit Award
shall entitle the Participant to receive, at a specified future date, payment of
an amount equal to all or a portion of the value of either a specified or
determinable number of units (stated in terms of a designated or determinable
dollar amount per unit) or a percentage or multiple of a specified amount
determined by the Committee.  At the time of the grant, the Committee must
determine the base value of each unit, the number of units subject to a
Performance Unit Award, and the performance factors, including, but not limited
to, one or more Performance Goals, applicable to the determination of the
ultimate payment value of the Performance Unit Award and the period over which
Company performance shall be measured.  The Committee may provide for an
alternate base value for each unit under certain specified conditions.
 
(a)    Payment.  Payment in respect of Performance Unit Awards may be made by
the Company in cash or shares of Stock (valued at Fair Market Value on the date
of payment), as provided in the applicable Stock Incentive Agreement or Stock
Incentive Program or, in the absence of such provision, as the Committee may
determine.
 
(b)    Conditions to Payment.  Each Performance Unit Award granted under the
Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee shall specify in the
applicable Stock Incentive Agreement or Stock Incentive Program; provided,
however, that subsequent to the grant of a Performance Unit Award, the
Committee, at any time before complete termination of such Performance Unit
Award, may accelerate the time or times at which such Performance Unit Award may
be paid in whole or in part.
 
3.7  Terms and Conditions of Phantom Shares.  Phantom Shares shall entitle the
Participant to receive, at a specified future date, payment of an amount equal
to all or a portion of the Fair Market Value of a specified number of shares of
Stock at the end of a specified period.  At the time of the grant, the Committee
will determine the factors which will govern the portion of the rights so
payable, including, at the discretion of the Committee, any performance criteria
that must be satisfied as a condition to payment including, but not limited to,
one or more Performance Goals.
 
(a)    Payment.  Payment in respect of Phantom Shares may be made by the Company
in cash or shares of Stock (valued at Fair Market Value on the date of payment),
as provided in the applicable Stock Incentive Agreement or Stock Incentive
Program or, in the absence of such provision, as the Committee may determine.
 
(b)    Conditions to Payment.  Each Phantom Share granted under the Plan shall
be payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee shall specify in the applicable
Stock Incentive Agreement or Stock Incentive Program; provided, however, that
subsequent to the grant of a Phantom Share,
 
 

--------------------------------------------------------------------------------

13
 
the Committee, at any time before complete termination of such Phantom Share,
may accelerate the time or times at which such Phantom Share may be paid in
whole or in part.
 
3.8   Treatment of Awards Upon Termination of Service.  Any award under this
Plan to a Participant who suffers a Termination of Service may be cancelled,
accelerated, paid or continued, as provided in the Stock Incentive Agreement or
Stock Incentive Program or, in the absence of such provision, as the Committee
may determine to the extent not prohibited by the Plan.  The portion of any
award exercisable in the event of continuation or the amount of any payment due
under a continued award may be adjusted by the Committee to reflect the
Participant’s period of service from the date of grant through the date of the
Participant’s Termination of Service or such other factors as the Committee
determines are relevant to its decision to continue the award.
 
SECTION 4 RESTRICTIONS ON STOCK
 
4.1   Escrow of Shares.  Any certificates representing the shares of Stock
issued under the Plan shall be issued in the Participant’s name, but, if the
applicable Stock Incentive Agreement or Stock Incentive Program so provides, the
shares of Stock shall be held by a custodian designated by the Committee (the
“Custodian”).  Each applicable Stock Incentive Agreement or Stock Incentive
Program providing for transfer of shares of Stock to the Custodian may require a
Participant to complete an irrevocable stock power appointing the Custodian as
the attorney-in-fact for the Participant for the term specified in the
applicable Stock Incentive Agreement or Stock Incentive Program, with full power
and authority in the Participant’s name, place and stead to transfer, assign and
convey to the Company any shares of Stock held by the Custodian for such
Participant, if the Participant forfeits the shares under the terms of the
applicable Stock Incentive Agreement or Stock Incentive Program.  During the
period that the Custodian holds the shares subject to this Section, the
Participant shall be entitled to all rights, except as provided in the
applicable Stock Incentive Agreement or Stock Incentive Program, applicable to
shares of Stock not so held.  Any dividends declared on shares of Stock held by
the Custodian shall, as the Committee may provide in the applicable Stock
Incentive Agreement or Stock Incentive Program, be paid directly to the
Participant or, in the alternative, be retained by the Custodian until the
expiration of the term specified in the applicable Stock Incentive Agreement or
Stock Incentive Program and shall then be delivered, together with any proceeds,
with the shares of Stock to the Participant or to the Company, as applicable.
 
4.2   Forfeiture of Shares.  Notwithstanding any vesting schedule set forth in
any Stock Incentive Agreement or Stock Incentive Program, in the event that the
Participant violates a noncompetition agreement as set forth in the Stock
Incentive Agreement or Stock Incentive Program, all Stock Incentives and shares
of Stock issued to the holder pursuant to the Plan shall be forfeited; provided,
however, that the Company shall return to the holder the lesser of any
consideration paid by the Participant in exchange for Stock issued to the
Participant pursuant to the Plan or the then Fair Market Value of the Stock
forfeited hereunder.
 
 

--------------------------------------------------------------------------------

14
 
4.3   Restrictions on Transfer.  The Participant shall not have the right to
make or permit to exist any Disposition of the shares of Stock issued pursuant
to the Plan except as provided in the Plan or the applicable Stock Incentive
Agreement or Stock Incentive Program.  Any Disposition of the shares of Stock
issued under the Plan by the Participant not made in accordance with the Plan or
the applicable Stock Incentive Agreement or Stock Incentive Program shall be
void.  The Company shall not recognize, or have the duty to recognize, any
Disposition not made in accordance with the Plan and the applicable Stock
Incentive Agreement or Stock Incentive Program, and the shares so transferred
shall continue to be bound by the Plan and the applicable Stock Incentive
Agreement or Stock Incentive Program.
 
SECTION 5 GENERAL PROVISIONS
 
5.1   Withholding.  The Company shall deduct from all cash distributions under
the Plan any taxes required to be withheld by federal, state or local
government. Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan or upon the vesting of any Stock Award, the
Company has the right to require the recipient to remit to the Company an amount
sufficient to satisfy any federal, state and local tax withholding requirements
prior to the delivery of any certificate or certificates for such shares or the
vesting of such Stock Award. A Participant may satisfy the withholding
obligation in cash, cash equivalents or, if the applicable Stock Incentive
Agreement or Stock Incentive Program provides, a Participant may elect to have
the number of shares of Stock the Participant is to receive reduced by, or with
respect to a Stock Award, tender back to the Company, the smallest number of
whole shares of Stock which, when multiplied by the Fair Market Value of the
shares of Stock determined as of the Tax Date (defined below), is sufficient to
satisfy the minimum required federal, state and local, if any, withholding taxes
arising from exercise or payment of a Stock Incentive (a “Withholding
Election”). A Participant may make a Withholding Election only if both of the
following conditions are met:
 
(a) The Withholding Election must be made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed notice of
Withholding Election as prescribed by the Committee; and
 
(b) Any Withholding Election made will be irrevocable; however, the Committee
may in its sole discretion disapprove and give no effect to the Withholding
Election.
 
5.2   Changes in Capitalization; Merger; Liquidation.
 
(a)    The number of shares of Stock reserved for the grant of Options, Dividend
Equivalent Rights, Performance Unit Awards, Phantom Shares, Stock Appreciation
Rights and Stock Awards; the number of shares of Stock reserved for issuance
upon the exercise, vesting, grant or settlement, as applicable, of each
outstanding Option, Dividend Equivalent Right, Performance Unit Award, Phantom
Share, Stock Appreciation Right and Stock Award and to which each such award
pertains; the Exercise Price of each outstanding
 
 

--------------------------------------------------------------------------------

15
 
 Option; the specified price of each outstanding Stock Appreciation Right; and
the maximum fiscal year limitations on the number of shares of Stock granted to
any single individual under Stock Incentives shall be proportionately adjusted
for any nonreciprocal transaction between the Company and the holders of capital
stock of the Company that causes the per share value of the shares of Stock
underlying an award to change, such as a stock dividend, stock split, spinoff,
rights offering, or recapitalization through a large, nonrecurring cash dividend
(each, an “Equity Restructuring”).
 
(b)    In the event of any merger, consolidation, extraordinary dividend
(including a spin-off), reorganiza­tion, recapitalization, sale of substantially
all of the Company’s assets, other change in the capital structure of the
Company, tender offer for shares of Stock, or a Change in Control of the
Company, that in each case is not an Equity Restructuring, the Committee, in its
sole discretion, may make such adjustments with respect to awards and take such
other action as it deems necessary or appropriate, including without limitation,
the assumption of other awards, the substitution of new awards, the adjustment
of outstanding awards, the acceleration of awards, the removal of restrictions
on outstanding awards, the settlement of any awards in cash or cash equivalents,
or the termination of outstanding awards in exchange for the cash value
determined in good faith by the Committee of the vested and/or unvested portion
of the award, all as may be provided in the applicable Stock Incentive Agreement
or Stock Incentive Program or, if not expressly addressed therein, as the
Committee subsequently may determine in its sole discretion. Any adjustment
pursuant to this Section 5.2 may provide, in the Committee’s discretion, for the
elimination without payment therefor of any fractional shares that might
otherwise become subject to any Stock Incentive, but except as set forth in this
Section may not otherwise diminish the then value of the Stock Incentive. In
making any such adjustment, the Committee shall consider the impact of any
adverse tax consequences that may affect the Participant under Code Section 409A
and any adverse financial accounting consequences that may affect the Company.
 
(c)    The existence of the Plan and the Stock Incentives granted pursuant to
the Plan shall not affect in any way the right or power of the Company to make
or authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.
 
5.3   Compliance with Code.  Except to the extent provided otherwise by the
Committee, awards under the Plan are intended to satisfy the requirements of
Code Section 409A so as to avoid the imposition of any additional taxes or
penalties under Code Section 409A.  If the Committee determines that a Stock
Incentive Agreement or Stock Incentive Program, payment, distribution, deferral
election, transaction or any other action or arrangement contemplated by the
provisions of the Plan would, if undertaken, cause a Participant to become
subject to any additional taxes or other penalties under Code Section 409A, then
unless the Committee provides otherwise, such Stock Incentive Agreement or Stock
 
 

--------------------------------------------------------------------------------

16
 
Incentive Program, payment, distribution, deferral election, transaction or
other action or arrangement shall not be given effect to the extent it causes
such result and the related provisions of the Plan, Stock Incentive Agreement,
and/or Stock Incentive Program will be deemed modified, or, if necessary,
suspended in order to comply with the requirements of Code Section 409A to the
extent determined appropriate by the Committee, in each case without the consent
of or notice to the Participant.
 
5.4   Right to Terminate Employment.  Nothing in the Plan or in any Stock
Incentive shall confer upon any Participant the right to continue as an
employee, officer, director or other service provider of the Company or any of
its affiliates or affect the right of the Company or any of its affiliates to
terminate the Participant’s employment or services at any time.
 
5.5   Restrictions on Delivery and Sale of Shares; Legends.  Each Stock
Incentive is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Stock Incentive upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Stock Incentive or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to such Stock
Incentive may be withheld unless and until such listing, registration or
qualification shall have been effected.  If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Stock purchasable or otherwise deliverable under
Stock Incentives then outstanding, the Committee may require, as a condition of
exercise of any Option or as a condition to any other delivery of Stock pursuant
to a Stock Incentive, that the Participant or other recipient of a Stock
Incentive represent, in writing, that the shares received pursuant to the Stock
Incentive are being acquired for investment and not with a view to distribution
and agree that the shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities laws.  The
Company may include on certificates representing shares delivered pursuant to a
Stock Incentive such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.
 
5.6   Non-alienation of Benefits.  Other than as specifically provided with
regard to the death of a Participant, no benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge; and any attempt to do so shall be void.  No such benefit
shall, prior to receipt by the Participant, be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the
Participant.
 
5.7   Term; Termination and Amendment of the Plan.  The Plan shall expire on the
day immediately preceding the tenth (10th) anniversary of the approval of this
restatement of the Plan by shareholders, unless its continuation beyond such
date is approved by the shareholders of the Company.  Notwithstanding the
foregoing, the Board of Directors at any time prior to the
 
 

--------------------------------------------------------------------------------

17
 
expiration of the Plan may amend or terminate the Plan without shareholder
approval; provided, however, that the Board of Directors shall obtain
shareholder approval for any amendment to the Plan that, except as provided
under Plan Section 5.2, increases the number of shares of Stock available under
the Plan, materially expands the classes of individuals eligible to receive
Stock Incentives, materially expands the type of awards available for issuance
under the Plan, or would otherwise require shareholder approval under the rules
of the applicable exchange. Unless a Stock Incentive Agreement or Stock
Incentive Program expressly provides otherwise, no such termination or amendment
without the consent of the holder of a Stock Incentive may adversely affect the
rights of the Participant under such Stock Incentive.
 
5.8   Choice of Law.  The laws of the State of Georgia shall govern the Plan, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.
 
5.9   Effective Date of Plan.  The Plan, as amended and restated, shall become
effective upon the date the Plan, as so amended and restated, is approved by the
shareholders of the Company.
 
5.10   Shareholder Approval.  The Plan shall be submitted to the shareholders of
the Company for their approval within twelve (12) months after the adoption of
the restated Plan by the Board of Directors.  If such approval is not obtained,
the Plan will be terminated and shall be maintained prospectively only for the
purpose of administering Stock Incentive granted prior to the date of the
adoption of the restatement by the Board of Directors.
 




[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

18
 
 
    IN WITNESS WHEREOF, the Company has executed this Plan as of April 8 , 2015,
the date of its adoption by the Board of Directors.


 

 
  RUBY TUESDAY, INC.
 
           By:
 /s/ James J. Buettgen
             Name:  James J. Buettgen              Title:  Chairman, President &
Chief Executive Officer   

    

 
ATTEST:




/s/ Rhonda Parrish
Secretary


[CORPORATE SEAL]
 

--------------------------------------------------------------------------------

19